DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s information disclosure statement submitted on 12/01/2020 has been considered and is included in the file.

Specification
The disclosure is objected to because of the following informalities:
  In [0035] of the specification filed on 07/04/2019, line 2, “combustor 120” should read “combustor 1200”
Appropriate correction is required.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 04/29/2021 is acknowledged.  Claims 1-5 and 11 are examined.  Claims 6-10 are withdrawn.

Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5, line 2, “extend a radial direction” should read “extend in a radial direction”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palfreyman et al. (U.S. 3,532,438).
Regarding claim 1, Palfreyman et al. discloses a compressor blade (blade 20 shown in Fig. 1 or blade 61 shown in Fig. 9) of a gas turbine (the rotor blade is for a gas turbine engine compressor, Col. 3, lines 73-74; Col. 4, lines 12-14), comprising: a compressor blade portion including a plurality of layers (layers 21-26 form the blade airfoil portion as shown in Fig. 1, Col. 4, lines 15-24; blade airfoil portion 61 comprises layers 62 as shown in Fig. 9); and a carbon fiber reinforcement embedded in the plurality of layers of the compressor blade portion (the layers 21-26 of Fig. 1 comprise of carbon fibers as the fiber used to reinforce the synthetic resin material, Col. 4, lines 4-6, Col. 4, lines 17-24; in Fig. 9, layers 62 also comprise of carbon fiber-reinforced synthetic resin material, Col. 6, lines 35-40, Col. 4, lines 4-6) and oriented in a direction of stress 
Regarding claim 4, Palfreyman et al. discloses wherein the plurality of layers (layers 21-26 forming the blade airfoil portion as shown in Fig. 1) includes sequentially stacked layers extending between a trailing edge of the compressor blade and a leading edge of the compressor blade (layers 21-26 are sequentially stacked between the leading edge and the trailing edge of the blade 20 shown in Fig. 1 since the layers are compacted together (i.e., stacked) to produce the blade, Col. 4, lines 12-24.  As shown from Fig. 1, layer 21 forms a lower portion of the blade airfoil, while layer 26 forms the outermost portion of the blade airfoil.  Since layer 22 is above layer 21, layer 23 is above 22, layer 24 is above 23, layer 25 is above 24, and layer 26 is above 25, layers 22-26 are sequentially stacked in between layer 21 and layer 26.  In the formed blade, the layers are stacked between the leading and the trailing edges of the blade as shown in Fig. 1).
Regarding claim 5, Palfreyman et al. discloses wherein the plurality of layers of the compressor blade portion (blade airfoil portion 61 comprises layers 62 as shown in Fig. 9) extend a radial direction (as shown in Fig. 9, layers 62 extend in the vertical direction, which is the radial direction) of the compressor blade (61, the formed blade shape will be in the outlined airfoil shape labeled “ao” shown in Fig. 9’ below, Col. 6, 

    PNG
    media_image1.png
    560
    593
    media_image1.png
    Greyscale

Fig. 9’

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cairo et al. (U.S. 7,828,526).
Regarding claim 1, Cairo et al. discloses a compressor blade (blade 50 shown in Fig. 3, Col. 2, lines 50-51) of a gas turbine (20, Fig. 1), comprising: a compressor blade 

Regarding claim 2, Cairo et al. discloses a blade base portion (portion “b” of 54, as shown in Fig. 5’ and Fig. 3’ below) disposed between the compressor blade portion (portion of blade comprising layers 58, Col. 3, lines 29-34, as shown in Fig. 3 and Fig. 5) and a rotor disk (65, Fig. 2) of the gas turbine (20, Fig. 1), wherein the blade base portion does not include the carbon fiber reinforcement (blade base portion “b” is made from the same metallic material from which the base 54 is made, such as titanium, Col. 

    PNG
    media_image2.png
    841
    869
    media_image2.png
    Greyscale

  Fig. 5’                              Fig. 3’

Regarding claim 3, Cairo et al. discloses a blade tip portion (tip portion labeled “t” in Fig. 3’ and Fig. 5’ of base portion 54) disposed between the compressor blade portion (portion of blade comprising layers 58, Col. 3, lines 29-34, as shown in Fig. 3 and Fig. 5) and a compressor casing (casing surrounding the compressor section of the turbine 20, such as frame 26, Col. 2, lines 15-35, Fig. 1) of the gas turbine, wherein the blade tip portion does not include the carbon fiber reinforcement (blade tip portion “t” is made from the same metallic material from which the base 54 is made, such as titanium, Col. 3, lines 33-35, which does not include the composite material from the layers 58, as shown in Fig. 3’ and Fig. 5’).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cairo et al. (U.S. 7,828,526) in view of Clarkson et al. (US 2016/0169044 A1).
Regarding claim 11, Cairo et al. discloses a gas turbine (20, Fig. 1, Col. 2, lines 15-35) comprising a compressor to compress air introduced from an outside, the compressor (compressor section wherein the compressor blades 50 are situated, Col. 8, lines 45-46) including a compressor blade (blade 50 shown in Fig. 3, Col. 2, lines 50-51); a combustor (combustion gases produced by the combustor, Col. 2, lines 25-28); and a turbine to produce power using the combustion gas (Col. 2, lines 21-35), wherein the compressor blade comprises: a compressor blade portion including a plurality of layers (portion of blade comprising layers 58, Col. 3, lines 29-34, as shown in Fig. 3 and Fig. 5); and a carbon fiber reinforcement embedded in the plurality of layers of the compressor blade portion (layers 58 are made from composite material such as continuous and reinforcing carbon fibers, Col. 3, lines 61-63) and oriented in a direction of stress fields of the compressor blade when in operation (the unidirectional continuous fibers of layers 58 are aligned within the recesses 62 of the blade 50 (Col. 3, lines 43-47), which further align with the direction of the centrifugal force (i.e., the vertical, radial 
Cairo et al. does not specifically disclose wherein the combustor produces combustion gas by combusting a mixture of fuel and the compressed air.
Clarkson et al. teaches of a gas turbine engine, which is within the same field of endeavor as the claimed invention.  Specifically, Clarkson et al. teaches that within a gas turbine engine (10, shown in Fig. 1), the combustor section (40) receives the compressed air from the compressor section, introduces fuel into the compressed air, and the compressed air-fuel mixture is ignited within the combustor section to produce the combustion gas, wherein the turbine section subsequently receives the combustion gas ([0025], lines 13-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cairo et al. in view of Clarkson et al. by having the combustor disclosed in Cairo et al. produce combustion gas by combusting a mixture of fuel and the compressed air as taught by Clarkson et al. because it is well known in the turbine art that within the combustor section, fuel is introduced into the compressed air such that the compressed air-fuel mixture is ignited within the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schreiber (US 2005/0084379 A1) discloses of a fiber composite core portion of a compressor blade root.
Merriman (US 2015/0337670 A1) discloses of a composite airfoil structure.
Pope (US 2017/0292530 A1) discloses of a laminated airfoil.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928.  The examiner can normally be reached on Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        06/02/2021